Dinkelspisl; J.
Plaintiff institutes this suit alleging the defendant is" indebted to them in the am of ¡$159.16, for goods sold and delivered to defendant, and an itemized statement tf accounts is. annexed to the petition
Defendant* Defendant's only epoe^rence, is prsying on motion that plaintiff furnish a bond for costs in the sum of ten dollars, which bond w&s furnished in due course.
There is no evidence exhibited or filed in this record-, but we have the judgment rendered by the Court, which states*
"Defendant failing to appear and answer, and the legal delays in which to answer having lapsed, s.nd plaintiff making due proof of' olslm,
It is ordered, adjudged snd ddoreed, thst plaintiff have judgment and recover from defendant, E. Sohill, in the sum of $159.16, with legcl interest from judicial, demand, and costs. Judgment rendered Oct. 5, 1932, signed Oct. 6,, 1933.
Hy, Henshaw, Judge."
It has b*en frequently decided in cases of similar nature, thst "In the achantad absence of proof, when a judgment was rendered, our courts will give the same effect to the judgment that would be given when like demand is set up in our oourts."
13 Ann. 394, McFerland vs. White.
There are numerous deoisions by our Supreme Court to the same effect.
•A money judgment rendered by A Court of original jurisdiction is oonolusivé as to its verity.
Where for the first time in the brief filed by plaintiff's counsel, but not prayed for in this Court as required by its rules and the laws governing practice for damage for frivllous appeal, same will not be allowed.
For the reason? assigned, it is ordered, adjudged and *302decreed, that the judgment of the- Court aquo he and the same is hereby affirmed, defendant .to pay'costs of .both'courts.
Feb. 10, 1923.
Judgment affirmed